PER CURIAM.
Homer Phares ("Movant") appeals the denial of his Rule 29.15 post-conviction relief motion without an evidentiary hearing. On appeal, Movant argues the motion court clearly erred in denying his post-conviction relief motion because trial counsel was ineffective for failing to investigate and present testimony from a qualified psychiatrist at the guilt and penalty phases of trial that Movant was suffering from a mental disease or defect at the time of the *888crime caused by a series of strokes, and that Movant could not conform his conduct to what the law requires because of the brain damage he suffered from the stokes. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).